PER CURIAM.
Appellant was convicted, adjudged guilty, and sentenced to ten years imprisonment on a charge of breaking and entering with intent to commit a felony. Sentence on a second charge of larceny of a firearm was deferred. The only point on appeal is whether the trial court erred in imposing a deferred sentence on the second count.
Accordingly, the sentence on the breaking and entering charge is affirmed. Deferred sentences i'n Florida are invalid, State v. Bateh, Fla.1959, 110 So.2d 7. Therefore, the sentence on the larceny charge is vacated and the cause is remanded for resentencing in keeping with the requirements of State v. Bateh, supra.
Affirmed in part, reversed in part and remanded with directions.
HOBSON, Acting C. J., and BOARD-MAN and SCHEB, JJ., concur.